Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
Applicant’s amendment filed 04/19/2021 recites combinations of limitations not previously presented during prosecution. Said amendment changes the scope of the claims and therefore raises new issues that would require further consideration and/or search, with respect to the amended each respective cell of a first subset of the plurality of cells comprises a cell wall continuously tapering in a single direction from a first cell wall width at a first end of the cell wall attached to the base element to a second cell wall width at a second end of the cell wall opposite the base element recited in claims 1, 17 and 18.
Applicant’s arguments submitted on 04/19/2021 are acknowledged, but the merits of said arguments have not been considered as said arguments are drawn to claim limitations not currently under consideration. For the reasons set forth above and of record, the Final Rejection mailed 02/17/2021 is maintained

/M.O./Examiner, Art Unit 1784    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784